Citation Nr: 1800976	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1956 until September 1960. The Veteran died in January 2007. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

In September 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record and has been reviewed. 

The claim was remanded by the Board in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted that the Veteran's death is due to or related to his active military service. The Veteran's immediate cause of death was cardiopulmonary failure with the underlying cause as high grade bladder cancer. The appellant contends that the Veteran's bladder cancer was related to his exposure to non-ionized radiation during his military service. In the December 2015 remand, the Board instructed the RO to obtain a medical opinion in regard to the appellant's contention. A medical opinion was obtained in May 2016 in regard as to whether the Veteran's bladder cancer was related to his military service, to include exposure to non-ionized radiation.

However, the appellant has contended that the Veteran's death is due to the medical care furnish to him by VA. Specifically, the appellant alleges that the Veteran's death could have been prevented but for VA's carelessness or negligent care. (See hearing transcript page 6).

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361 (b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

The claims folder does not consist of a medical opinion as to whether the Veteran's cause of death was a result of VA medical care based on carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the hospital care, medical or surgical treatment, or examination; or that the Veteran's subsequent death was an event not reasonably foreseeable. As such, the Board finds that a medical opinion in necessary prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain a clinical opinion from an oncologist. The claims file should be made available for the oncologist to review, and the report should reflect that such review was accomplished. The oncologist should consider the entire claims file. The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's death was a result of treatment received at VA?

Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran's death was (i) caused, contributed to or materially hastened by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in diagnosing and/or treating the Veteran's bladder cancer, or (ii) was due to an event not reasonably foreseeable? 

In other words, did any action or inaction by VA caregivers cause, contribute to or materially hasten the Veteran's death or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

In determining whether the proximate cause of death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should state so and explain why such an opinion cannot be provided.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record. If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




